Exhibit 10.1
Year 2009
Annual
Management Incentive
Program
(Executive Officers Only)
USG Corporation

 

 



--------------------------------------------------------------------------------



 



PURPOSE
To enhance USG Corporation’s ability to attract, motivate, reward and retain key
employees of the Corporation and its operating subsidiaries and to align
management’s interests with those of the Corporation’s stockholders by providing
incentive award opportunities to managers who make a measurable contribution to
the Corporation’s business objectives.
INTRODUCTION
This Annual Management Incentive Program (the “Program”) is in effect from
January 1, 2009 through December 31, 2009.
ELIGIBILITY
Individuals eligible for participation in this Program are the Corporation’s
executive officers. This Program is executive officers only.
GOALS
For the 2009 Annual Management Incentive Program, Consolidated Net Earnings and
consolidated, subsidiary and profit center Focus Targets will be determined by
the USG Board of Directors after review by the Compensation and Organization
Committee of the USG Board of Directors (the “Committee”) . The Committee will
consider recommendations submitted from management of USG Corporation.

 

1



--------------------------------------------------------------------------------



 



AWARD VALUES
For this Program, position target incentive values are based on level of
accountability and are expressed as a percent of approved annualized salary.
Resulting award opportunities represent a fully competitive incentive
opportunity for 100% (target) achievement of goals:

          Position Title or   Position Target   Salary Reference Point  
Incentive  
• Chairman & CEO, USG Corporation
    125 %  
• President & Chief Operating Officer, USG Corporation
    90 %  
• Executive Vice President & Chief Financial Officer, USG Corporation
    70 %
• Executive Vice President & General Counsel, USG Corporation
         
• Vice President; President & CEO, L & W Supply Corp
    50 %
• Senior Vice President, Human Resources, USG Corporation
       
• Senior Vice President, Communications, USG Corporation
       
• Senior Vice President & Controller, USG Corporation
       
• Vice President; President, USG Building Systems
       
• Vice President; President, USG International
       
• Vice President and Chief Technology Officer, USG Corporation
    45 %  
• Vice President and Chief Innovation Officer, USG Corporation
       
• Vice President and Corporate Secretary & Associate General Counsel, USG
Corporation
       
• Vice President & Treasurer, USG Corporation
       
• Vice President and Chief Information Officer, USG Corporation
       

 

2



--------------------------------------------------------------------------------



 



AWARDS
Incentive awards for all participants in this Program will be reviewed and
approved by the Committee. For all participants, the annual incentive award par
opportunity is the annualized salary approved by March 31, 2009 that is in
effect on April 1, 2009 multiplied by the applicable position target incentive
value percent.
Incentive awards for 2009 will be based on a combination of the following
elements:

I.  
CONSOLIDATED NET EARNINGS 40% OF INCENTIVE

Consolidated Net Earnings will be as reported on the Corporation’s year-end
financial statements with adjustments for significant non-operational charges.
Such adjustments will be defined by March 31, 2009 and have in the past been for
Fresh Start Accounting, asbestos, restructuring charges, bankruptcy expenses and
the cumulative impact of new accounting pronouncements. For all participants,
this portion of the award represents 40% of the incentive par. This portion of
the award will be paid from a pool funded by Consolidated Net Earnings results
according to the following schedule:

         
$0 to $75 Million Net Earnings
  2.68% of this tier will fund the pool
$75+ to $150 Million Net Earnings
  2.13% of this tier will fund the pool
$150+ to $400 Million Net Earnings
  1.72% of this tier will fund the pool
$400+ to $700 Million
  1.22% of this tier will fund the pool

This is the same pool from which awards based on Consolidated Net Earnings will
be paid under the USG Corporation 2009 Annual Management Incentive Program for
employees, other than executive officers, occupying positions in Broadband 11 or
higher (the “Other Program”). Each tier of earnings is calculated separately and
added together to determine the total pool. This amount is then divided by the
sum of the Net Earnings pars for all participants in this Program and the Other
Program. The factor derived from this method is then applied to each
participant’s Net Earnings pars to determine the individual award for this
segment. For each executive officer, (i) their individual Net Earnings par shall
be determined by March 31, 2009, and (ii) their individual factor shall be
determined by taking into account the Net Earnings par of all participants
eligible to participate in the Program and the Other Program as of March 31,
2009 and based on the sum of all such participants’ Net Earnings par as
determined by March 31, 2009. Notwithstanding the prior sentence nor any other
provision in this Program, each executive officer’s factor may be decreased, but
not increased, due to changes in the total Program and Other Program par after
March 31, including, but not limited to, changes triggered by the addition or
removal of a participant from the Program or the Other Program or changes in any
participant’s Net Earnings par.

II.  
FOCUS TARGETS: 40% OF INCENTIVE

Focus Targets will be measurable, verifiable and derived from the formal
strategic planning process. For 2009, Focus Targets are expected to include
Total Overhead, Customer Satisfaction, Cost Reduction, Business Unit Gross
Profit or other operational priorities. The Focus Targets will be determined by
March 31, 2009. The award adjustment factor for this segment will range from 0.5
(after achieving a minimum threshold performance level) to 2.0 for maximum
attainment.
The weighting on any individual Focus Target generally will be in 5% increments
and not be less than 10%, although they may carry a different weighting, for
example, 8%. The weighting of all assigned Focus Targets will equal 40% of the
individual’s total par.

 

3



--------------------------------------------------------------------------------



 



III.  
INDIVIDUAL PERFORMANCE: 20% OF INCENTIVE

Based upon individual performance results in relation to established Corporation
or other performance goals.

          Performance Levels   Payout %  
Exceeds Expectations
  up to 150%
Meets Expectations
  up to 110%
Needs Development/ Partially Achieved
  50% – 100%
Does Not Meet expectations
  0%

PAYOUT CRITERIA
No awards will be paid under this Program unless the Corporation’s consolidated
EBITDA for 2009 is at least equal to the amount of awards under this Program and
the Other Program.
EBITDA is defined as net earnings before (1) interest, taxes, depreciation and
amortization, (2) the annual Long-Term Incentive Plan non-cash charge, (3) other
non-cash charges, such as asset impairments, and (4) restructuring charges.
Total payments to a participant under this Program must be two times or less of
the participant’s par value amount. No payments will be made beyond this two
times maximum payment level.
WEIGHTINGS OF PROGRAM ELEMENTS
All participants in this Program, including the most senior executives, will
have the same overall weightings of 40% on Consolidated Net Earnings, 40% on
Operating Focus Targets and 20% on Individual Performance

 

4



--------------------------------------------------------------------------------



 



GENERAL PROVISIONS

1.  
If the Board, or an appropriate committee thereof, has determined that any fraud
or intentional misconduct by an executive officer was a significant contributing
factor to the Corporation having to restate all or a portion of its financial
statement(s), the Board or committee shall take, in its discretion, such action
as it deems necessary to remedy the misconduct and prevent its recurrence. In
determining what remedies to pursue, the Board or committee will take into
account all relevant factors, including whether the restatement was the result
of fraud or intentional misconduct. The Board may, to the extent permitted by
applicable law, require reimbursement of any award under this Program paid to
the executive officer after January 1, 2009, if and to the extent that a) the
amount of the award was calculated based upon the achievement of certain
financial results that were subsequently reduced due to a restatement, b) the
executive officer engaged in any fraud or intentional misconduct that caused or
contributed to the need for the restatement, and c) the amount of the
compensation that would have been awarded to the executive officer under this
Program had the financial results been properly reported would have been lower
than the amount actually awarded. The remedy specified herein shall not be
exclusive and shall be in addition to every other right or remedy at law or in
equity that may be available to the Corporation. If this paragraph 1 is held
invalid, unenforceable or otherwise illegal, the remainder of this Program shall
be deemed to be unenforceable due to a failure of consideration, and the
executive officer’s rights to any incentive compensation that would otherwise be
awarded under this Program shall be forfeited.

In order to be entitled to an award of compensation under this Program, an
executive officer must execute a written acknowledgement that such award shall
be subject to the terms and conditions of this paragraph 1.

2.  
The Committee reserves the right to adjust award amounts under this Program down
based on its assessment of the Corporation’s overall performance relative to
market conditions, provided, however, in no event may the Committee adjust an
award under this Program upward.

3.  
The Committee shall review and approve the awards recommended eligible
participants in this Program. The Committee shall submit to the Board of
Directors, for its ratification, a report of the awards for all eligible
participants approved by the Committee in accordance with the provisions of the
Program.

4.  
The Committee shall have full power to make the rules and regulations with
respect to the determination of achievement of goals and the distribution of
awards. No awards will be made until the Committee has certified financial
achievements and applicable awards in writing.

5.  
The judgment of the Committee in construing this Program or any provisions
thereof, or in making any decision hereunder, shall be final and conclusive and
binding upon all employees of the Corporation and its subsidiaries whether or
not selected as beneficiaries hereunder, and their heirs, executors, personal
representatives and assignees.

 

5



--------------------------------------------------------------------------------



 



6.  
Nothing herein contained shall limit or affect in any manner or degree the
normal and usual powers of management, exercised by the officers, and the Board
of Directors or committees thereof, to change the duties or the character of
employment of any employee of the Corporation or to remove the individual from
the employment of the Corporation at any time, all of which rights and powers
are expressly reserved.

7.  
The awards made to employees shall become a liability of the Corporation or the
appropriate subsidiary as of December 31, 2009 and all payments to be made
hereunder will be made as soon as practicable, but in any event before two and
one half months after December 31, 2009, after said awards have been approved by
the Committee.

ADMINISTRATIVE GUIDELINES

1.  
Award values will be based on annualized salary in effect on April 1, 2009 for
each qualifying participant. Any change in duties, dimensions or
responsibilities of a current position resulting in an increase or decrease in
salary range reference point or market rate will result in a pro-rata incentive
award. Respective reference points, target incentive values or goals will be
applied based on the actual number of full months of service at each position.

2.  
No award is to be paid to any participant who is not a regular full-time
employee, (or a part time employee as approved by the Senior Vice President,
Human Resources, USG Corporation) in good standing at the end of the calendar
year to which the award applies. However, if an eligible participant with three
(3) or more months of active service in the Program year subsequently retires,
becomes disabled, dies, is discharged from the employment of the Company without
cause, or is on an approved unpaid leave, the participant (or beneficiary) may
be recommended for an award which would otherwise be payable based on goal
achievement, prorated for the actual months of active service during the year.

3.  
Employees participating in any other incentive or bonus program of the
Corporation or a Subsidiary who are transferred during the year to a position
covered by this Program will be eligible to receive a potential award prorated
for actual full months of service in the two positions with the respective
incentive program and target incentive values to apply.

4.  
In the event of transfer of an employee from an assignment which does not
qualify for participation in any incentive or bonus plan to a position covered
by this Program, the employee is eligible to participate in this Program with
any potential award prorated for the actual months of service in the position
covered by this Program during the year. A minimum of three months of service in
the eligible position is required.

5.  
Participation during the current Program year for individuals employed from
outside the Corporation is possible with any award to be prorated for actual
full months of service in the eligible position. A minimum of three full months
of eligible service is required for award consideration.

6.  
Exceptions to established administrative guidelines can only be made by the
Committee.

 

6